** AGRICULTURE — LABEL ON GOODS — PLANTING ** ACCORDING TO THE PROVISIONS OF HOUSE BILL NO. 239 IS AN INDIVIDUAL WHO GROWS VEGETABLE PLANTS IN A GREENHOUSE, AT ONE LOCATION, FOR WHICH AN INSPECTION HAS BEEN MADE AND A LICENSE SECURED, REQUIRED TO ATTACH A LABEL TO EACH CONTAINER A VEGETABLE PLANTS WHICH ARE PLACED ON A TRIALER AND MOVED TO A DOWNTOWN CORNER LOCATION AND SOLD FROM THE TRAILER FOR PLANTING PURPOSES.  ANSWER: AFFIRMATIVE, AN INDIVIDUAL WHO GROWS VEGETABLE PLANTS IN A GREENHOUSE, AT ONE LOCATION, FOR WHICH THE INSPECTION HAS BEEN MADE AND A LICENSE SECURED, IT REQUIRED BY THE AFOREMENTIONED 1943 ACT TO ATTACH A LABEL TO EACH CONTAINER OF VEGETABLE PLANTS WHICH ARE PLACED ON A TRAILER AND MOVED TO A DOWNTOWN CORNER LOCATION AND SOLD FROM THE TRAILER FOR PLANTING PURPOSES.  CITE: 2 O.S. 781.1 [2-781.1], 2 O.S. 781.4 [2-781.4] (J. H. JOHNSON)